*318The respondents moved for a rehearing. The following ■opinion was filed June 1, 1911:
SiebeckeR, J.
Respondents in their motion for a rehearing strenuously assert that the decision of the court denying the right to equitable relief is predicated on a construction of •sec. 959 — SOg, Stats. (Laws of 1909; ch. 539), which is in conflict with the decision in Pier v. Fond du Lac, 38 Wis. 470, and with the decision in Hayes v. Douglas Co. 92 Wis. 429, 65 N. W. 482, wherein it is claimed like statutory remedies of appeal from special assessment proceedings were provided, and with Johnson v. Milwaukee, 40 Wis. 315, and with subsequent cases construing secs. 11 and 12 of ■ch. YII of the Milwaukee city charter, which sections provide for appeals from the determination of the common council in assessing benefits and damages for street improvements and •changes of street grades. The Milwaukee charter provisions provide that the owner of lands, who feels himself aggrieved “as to the amount of benefits . . . adjudged to accrue to him by reason of any improvements charged against his lot or parcel of land, or the amount of damages, costs and charges, arising to such owner from an alteration of grade, may, . . . within twenty days after such confirmation by the common •council, appeal therefrom to the circuit court,” and the appeal thus given “shall be the only remedy for the recovery of any ■damages, costs and charges” arising from or sustained by reason of such alteration of grade or by reason of any proceedings relating to the assessment of benefits or damages. The charter provision involved in the Pier Gase gave an appeal to a lot-owner “as to the amount of the benefits . . . adjudged to accrue to him by reason of any improvements charged against his lot or parcel of land.” The language of sec. 959- — -30g gives •an appeal in such improvement proceedings to owners of land ■affected, and provides that “the appeal . . . shall be the only remedy of the owner of any parcel of land, or of any person *319interested therein, affected by said improvement, for the redress of any grievance be may have by reason of the making of sncb improvement, or of the change of any established grade. ...” A comparison of the contests of the last •statute and those of the Milwaukee and Fond dn Lac charters •shows a manifest difference in their scope and significance. The relief on appeal under see. 959 — 30gf is for all grievances of the appellant arising by reason of making the improvement •or change of established grade, while the charter provisions award relief only for the recovery of any damages, costs, and •charges arising in such proceeding by the city. To us it ■appears clear and obvious that the two classes of provisions •differ widely in the scope of the -relief on appeal, and hence of necessity produce widely different results with reference to supplanting other forms’of legal relief which are applicable to grievances arising out of such city improvement proceedings. An examination of the cases construing the •charter provisions of these cities shows that the equitable remedies awarded were for grievances other than “for the recovery of any damages, costs and charges” or “the amount of benefits . . . adjudged to accrue” to the lotowners. This shows the basis for the decisions and is to the effect that the ■contexts of these charter provisions do not provide for an exclusive remedy to a lotowner for relief against all grievances arising out of the proceedings by the cities in making such improvements, and hence appropriate equitable actions were held to subsist and were available for wrongs suffered by lot-•owners under the facts and circumstances before the court. We deem this difference in the provisions a sufficient ground ■for holding that the adjudications pertaining to those city charter provisions are not applicable nor controlling in the construction of sec. 959 — 30(7, here involved. In Hayes v. Douglas Co. 92 Wis. 429, 447, 65 N. W. 482, however, the statute awarding an appeal did provide that such “appeal shall be the only remedy of the owner of any parcel of land . . . for’ the *320redress of any grievance be may bave by reason of tbe making-of such improvements, or by reason of tbe change of any established grade.” In tbe former opinion we adverted to tbe fact that tbe court in that case construed this statute to-rnean that on appeal in tbe proceeding “only tbe proper-amount of benefits to tbe particular lot can be investigated” and that “no remedy appropriate to any other wrong is given,”' and tbe court cited Pier v. Fond du Lac, supra, to sustain such construction. As heretofore stated, tbe relief awarded on appeal by the charter provision involved in tbe Pier Gase is much more restricted in its scope and application than that: granted in tbe instant case and tbe Hayes Case. Upon reexamination of tbe construction we are led to tbe conclusion that tbe court unjustifiably followed tbe Pier Gase and are-confirmed in our opinion that tbe court unwarrantably restricted tbe application of that statute in tbe decision, and we-cannot accept it as a correct interpretation thereof; and we are-persuaded that tbe legislature intended that tbe statute now before us should not be so restricted.
It is strenuously contended that tbe respondents bave the right to bave tbe new statute given, in effect, tbe same construction as in tbe Hayes Gase, so as to provide for them tbe same remedies for tbe protection of their property rights. This claim is not sustained. Tbe provisions of sec. 9i>9 — 30#-are in no way related to and do not deal with vested property interests and rights acquired under tbe construction of tbe former statute; nor does it in any sense impair contract obligations. Carstens v. Fond du Lac, 131 Wis. 465, 119 N. W. 117. It is purely a remedial statute. Whatever pertains merely to a remedy in the law may be altered at tbe will of tbe state, if an adequate one exists to enforce relief for tbe invasion of a right. See cases collected in Oshkosh W. W. Co. v. Oshkosh, 109 Wis. 208, 85 N. W. 376. As we declared in tbe former decision and view this statute, tbe appeal provided furnishes an adequate remedy for tbe redress of tbe grievances complained of in this case.
*321It is also contended that since tbe court in tbe Hayes Case held a forty-day limitation an unreasonably short one for instituting proceedings to contest tbe validity of special assessments for street improvements and therefore declared tbe statute void, then, certainly, tbe time allowed to perfect an appeal within twenty days after tbe date of tbe first publication of notice that final determination by the common council has been made as to tbe damages and benefits involved in tbe proceeding is also unreasonably short. Tbe question of tbe sufficiency of tbe notice to property owners in tax proceedings was fully considered in Hennessy v. Douglas Co. 99 Wis. 129, 74 N. W. 983, an analogous case, and it was there considered and held that tbe general notices in such tax proceeding for tbe various steps thereof and tbe opportunity given property owners to protect their rights in. tbe course of tbe conduct of' such proceedings afford them due opportunity and legal notice to protect their rights and constitute due process of law in tbe enforcement of tbe tax laws.
Tbe contention of tbe respondent Land and River Company, that it bad no notice of tbe assessment and tbe publication of tbe notice of final determination of tbe benefits and damages that would accrue to and be assessed to tbe real estate, is not well taken in tbe light of this interpretation of tbe law in tax proceedings. Tbe facts and circumstances of tbe situation as presented are not of a nature to place its complaint outside of tbe grievances for which relief was obtainable on appeal under tbe statute, and it must therefore be restricted to this remedy.
We do not deem further discussion necessary at this time, and are of tbe opinion that the motion should be denied.
By the Gourt. — It is so ordered.
Tbe following opinion was filed June 5, 1911:
EabNes, J.
I stated in a former dissenting opinion that in my judgment tbe decision of tbe court not only overruled *322Hayes v. Douglas Co. 92 Wis. 429, 65 N. W. 482, but also overruled a number of Milwaukee eases. It is said in tbe opinion of tbe court on tbe motion for rebearing that tbe Milwaukee cases have not been overruled because they were decided under a statute materially different from tbe one under consideration in tbe present case. Tbe ratiocination which induced tbe court to reach this conclusion does not appeal to me as being sound. Tbe refined distinction drawn is one which might appeal to tbe casuist or tbe theologian. It is a rather shadowy one to introduce into a practical administration of justice. Stripped to tbe bone, tbe difference between tbe statutes is this: The Superior charter provides for appeals in some classes of cases where tbe Milwaukee charter does not. Tbe Superior charter makes tbe remedy given by appeal exclusive. Tbe Milwaukee charter makes the remedy given by appeal exclusive as to certain designated claims or causes of action. Now, as to any claims or causes of action arising against tbe city of Milwaukee, where a remedy is given by appeal and where that remedy is expressly declared to be exclusive, I fail to see where there is any room for saying that the statute has any different meaning from that in force in Superior. If tbe remedy in such a case is exclusive under the charter of Superior, then it is exclusive under the charter of Milwaukee. Stated in another way, the proposition of the court amounts to this: If in one city a remedy is given by appeal as to all claims arising against it generally, and the remedy is declared to be exclusive, such remedy must ■ be pursued, whereas if in another city a remedy is given by appeal as to one class of claims only, and that remedy is made exclusive by statute, it is not so in fact because one statute is broader and more comprehensive than the other. I fail to see how the fact that a greater number of claims can be brought before the court by appeal under one city charter than under another* can have any effect on the exclusiveness of the remedy by appeal in cases where such remedy is given. The *323case of Liebermann v. Milwaukee, 89 Wis. 336, 61 N. W. 1112, referred to in tbe former dissenting opinion, may be used to illustrate tbe idea intended to -be conveyed. That action was brought in equity to review a determination by tbe proper authorities that tbe plaintiff bad suffered no damages on a change of grade that bad been made. Sec. 11 of subch. VII of cb. 184, Laws of 1874, gave a right of appeal to a party who felt aggrieved at an assessment of damages made by tbe city authorities on a change of grade, and sec. 12 of tbe same subcbapter provided that such remedy should be exclusive. This court held that tbe charter did not inhibit tbe plaintiff from maintaining a suit in equity. There may be a distinction between the Liebermann Case and tbe cases at bar, but I fail to see it. In the other Milwaukee cases cited in the dissenting opinion, with possibly one exception, the court either assumed or decided that the remedy by appeal existed. I would not dissent from the construction placed on the Superior charter were the proposition an original one. ’ But I do not think it is a matter of any great consequence whether the remedy by appeal is held to be exclusive or not. Considering the number of decisions already covering the subject, attorneys and litigants had a right to assume that an appeal was not necessary to protect their rights. Because of such reliance the plaintiffs in the present cases are turned out of court and compelled to bear a burden that is concededly illegal and unjust. The court expressly overrules Hayes v. Douglas Co. to accomplish this result. Litigants and lawyers are entitled to place some measure of confidence in the stability of the decisions of this court. They have the right to rely on the integrity of these decisions and to believe that they will not be lightly overturned. They are the guides by which they must govern their actions if they keep within the law. No one contends that decisions that are fundamentally wrong should not be overruled where no property rights have grown up under them. In the instant case, however, there was no *324occasion for departing from wbat bad formerly been decided. Where a client calls upon his attorney for advice and is told that this court has decided a question in a certain way a half a dozen times, or even once, it is not flattering to have him add that the decisions do not mean much, as the court is apt to try how the contrary rule would work for a while when the question is again presented to it.
I am authorized to say that Mr. Chief Justice WiNslow concurs in this opinion.